 

 

Case 1:20-cv-04659-GBD Document 41 Filed 12/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY,

Interpleader Plaintiff,

  

MEMORANDUM DECISI NS
ORDER
20 Civ. 4659 (GBD)

 

PIXARBIO CORPORATION, FRANCIS
REYNOLDS, KENNETH STROMSLAND, THE
MINTZ FRAADE LAW FIRM P.C., BALLARD
SPAHR, LLP, CARTER, LEDYARD &
MILBURN LLP, CONRAD O’BRIEN P.C.,
OBERMAYER, REBMANN, MAXWELL &
HIPPEL LLP, and EVIDOX, LLC

Interpleader Defendants.

GEORGE B. DANIELS, District Judge:

On October 22, 2020, Xcellence, Inc. (d/b/a Xact Data Discovery) (“Xact”) moved to
intervene in the above captioned action and be substituted as Interpleader Defendant for Evidox,
LLC on the basis that Evidox’s interest in the action had been transferred to Xact. Xact’s

unopposed motion to intervene and for substitution is GRANTED.

Dated: New York, New York
December 7, 2020.
SO ORDERED:

Corp K Doss
GEORGE B. DANIELS
d

United States District Judge

 
